United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Punta Gorda, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1192
Issued: September 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 9, 2017 appellant filed a timely appeal from a January 30, 2017 merit decision and
a March 27, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation benefits, effective March 1, 2016; (2) whether appellant has established
continuing disability after March 1, 2016; and (3) whether OWCP properly denied appellant’s
request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 14, 2015 appellant, then a 54-year-old modified rural carrier, filed a recurrence of
disability claim (Form CA-2a) under OWCP File No. xxxxxx516.2 She alleged that pain from her
January 3, 2006 work-related injury worsened over time, to the point where she was having
difficulty walking and nerve damage was making it difficult to perform her job. Appellant advised
that magnetic resonance imaging (MRI) scans from 2015 showed bulging discs in two areas of her
spine. She reported that her recurrence commenced on December 16, 2014, when she was working
as a full-time, permanent modified rural carrier.3 Appellant claimed that she stopped work on
March 30, 2015 due to the recurrence of disability and did not return. As new work factors were
indicated, OWCP converted the recurrence claim to a new occupational disease claim (Form
CA-2), which is the present claim assigned OWCP File No. xxxxxx705.
OWCP initially denied the present claim on July 10, 2015. It found that the medical
evidence from Dr. Muhammed Y. Memon, a neurologist, did not sufficiently establish a
relationship between appellant’s current degenerative disc disease and her modified rural carrier
duties. OWCP noted that in an undated letter, received on June 9, 2015, Dr. Memon had premised
his opinion that appellant’s medical conditions worsened on her unrestricted-duty position as a
letter carrier, rather than her modified restricted-duty position as indicated in the December 17,
2010 job offer.
On August 21, 2015 appellant requested reconsideration. In support of her request, she
submitted a June 30, 2015 report, wherein Dr. Memon indicated that a lumbar spine MRI scan
showed foraminal narrowing at the level of L4-5 bilaterally and right-sided L5-S1 also with a
degenerative disc. Dr. Memon stated that appellant was unable to walk on her heels/toes; that she
had severe limitation of motion of the lumbar spine, especially with extension; and that she had
lost strength in her lower extremities and had decreased sensation. He stated that, due to the above
conditions, she walked with a cane. Dr. Memon also noted that appellant continued to be treated
regularly by him. He opined that her position with the employing establishment had accelerated
and aggravated her symptoms due to required repetitive movements of lifting, twisting, turning,
and bending, while standing and walking on the hard surfaces for long periods of time. Dr. Memon
further opined that appellant’s modified position, which had restrictions of no lifting more than 15
pounds or pushing more than 45 pounds, to which she had returned and worked, had caused her
2
Under OWCP File No. xxxxxx516, OWCP accepted cervical disc displacement at C5-6 and left shoulder strain
due to a January 3, 2006 traumatic (Form CA-1) work injury. Appellant underwent a cervical discectomy and fusion
on March 15, 2006. OWCP subsequently expanded acceptance of the claim to include right shoulder bursitis.
Appellant returned to modified work following surgery. She also has other claims before OWCP: under OWCP File
No. xxxxxx481, OWCP accepted a June 25, 2002 traumatic injury for lumbar disc herniation at L4-5; under OWCP
File No. xxxxxx736, OWCP accepted a thoracic strain and cervical disc herniation at C5-6 from an August 22, 2005
work injury; under OWCP File No. xxxxxx191, OWCP accepted an occupational disease claim (Form CA-2) for right
ulnar nerve compression.
3

Under OWCP File No. xxxxxx191, appellant underwent OWCP-approved surgery in September 2010. She
returned to modified work in October 2010 and accepted a full-time, permanent modified rural carrier position on
December 17, 2010. Appellant’s permanent modified carrier duties included casing and carrying route 67 with
assistance provided when needed. The physical requirements of the modified position did not require pushing or
pulling over 45 pounds or lifting over 16 pounds. A hydraulic cart to maneuver mail a parking space was assigned to
assist appellant in loading her vehicle.

2

symptoms to flare up and had aggravated her conditions to the point where she was unable to
perform any of her duties at her work.
By decision dated November 9, 2015, OWCP vacated its July 10, 2015 decision and
accepted an aggravation of lumbar degenerative disc disease based on Dr. Memon’s June 30, 2015
report. It paid appellant wage-loss compensation and medical benefits commencing April 7, 2015.
In an October 15, 2015 note, Dr. Memon reported that appellant was disabled from work.
On November 19, 2015 he opined that she remained disabled from work as she was awaiting an
MRI scan and surgery.
A November 30, 2015 MRI scan of the lumbar spine indicated no change from prior study.
It showed a small central bulge at L5-S1 grossly unchanged with question of minimal radial tear.
No neural foraminal narrowing was noted. November 30, 2015 x-rays of the lumbar spine, in
comparison to May 13, 2013, indicated modest increase narrowing at L4-5 and L5-S1.
On November 19, 2015 OWCP assigned appellant a field nurse to facilitate treatment and
a return to work in a modified work capacity.
In a December 2, 2015 CA-110 note, the employing establishment confirmed that it could
accommodate appellant to return to work modified duty.
On a December 22, 2015 work capacity evaluation form (Form OWCP-5c), Dr. Memon
indicated that appellant could return to her regular modified duties with respect to her lumbar back
strain.
In a December 31, 2015 report, Dr. Memon reported that appellant claimed that she
continued to have low back and leg pain bilaterally, and that her only comfortable position was
lying down. He concluded that she was capable of working with restrictions and that she had
reached maximum medical improvement. However, in a December 31, 2015 work capacity form
(Form OWCP-5c), Dr. Memon opined that appellant was unable to work due to right disc
protrusion at L4-5 and annual tear at L5-S1.
In a December 31, 2015 letter, the field nurse requested that Dr. Memon clarify the change
in appellant’s work status from December 22, 2015, when she was released to regular modified
duty, to December 31, 2015, when she was found to be disabled from work.
In a January 6, 2016 letter, the field nurse reported to OWCP that Dr. Memon responded
that there was no new injury; however, he felt that she could only sit for one hour intermittently,
walk and stand no more than 10 to 15 minutes intermittently, and could drive depending on the
use of medication. The nurse noted that she was scheduled to meet with Dr. Memon on January 7,

3

2016 to discuss appellant’s status and to determine the reason for the change in her work status.
A copy of Dr. Memon’s December 31, 2015 OWCP-5c form, which noted the changed
restrictions, was provided.4
In a January 14, 2016 OWCP-5c form, Dr. Memon opined that appellant could return to
work full-time in her previous modified rural carrier position, and that she had reached maximum
medical improvement. A copy of the December 17, 2010 modified rural carrier assignment was
attached.
On January 20, 2016 the employing establishment confirmed that appellant had not
returned to her full-time modified rural carrier position.
On January 22, 2016 OWCP proposed to terminate appellant’s wage-loss compensation.
It found that the weight of the medical evidence rested with Dr. Memon, appellant’s attending
physician, who found that appellant was no longer disabled from her modified rural carrier duties
due to her accepted back condition, which was an aggravation. OWCP provided appellant 30 days
to submit additional evidence or argument.
In response to the notice of proposed termination, OWCP received additional evidence,
including that appellant submitted a duplicate copy of Dr. Memon’s January 14, 2016 Form
OWCP-5c, which noted that she could return to work in her previous modified rural carrier
position.
In a January 21, 2016 report, Dr. Memon stated that appellant could return to work with
restrictions of “no prolonged standing, sitting or walking.” In a February 11, 2016 addendum, he
opined that appellant’s present disabilities were the direct result of her work-related injuries.
In a February 11, 2016 duty status report (Form CA-17), Dr. Memon indicated that
appellant had restrictions of no prolonged standing, sitting or walking and added no frequent
twisting or bending.
In a February 25, 2016 unsigned note, Dr. Memon indicated that the December 31, 2016
OWCP-5c form, which indicated that appellant was unable to perform any work, was completed
by mistake. He indicated that she was told that she could return to her original modified duties.
By decision dated February 29, 2016, OWCP terminated appellant’s wage-loss
compensation, effective March 1, 2016. It found that the weight of the medical evidence
established that she was no longer disabled from work due to the December 16, 2014 work injury.
OWCP noted that appellant’s medical benefits remained open.
On March 23, 2016 appellant requested a telephonic hearing before an OWCP hearing
representative. In a March 23, 2016 letter, she indicated that OWCP should reinstate her wage4

A field nurse report dated February 15, 2016 summarized a January 2016 meeting with Dr. Memon regarding
appellant’s work status. During that meeting Dr. Memon informed the field nurse that he did not complete the
December 31, 2015 OWCP-5c form, and that he may have inadvertently signed it without reading it. He reviewed
appellant’s regular modified job description and determined that she could return to work in that capacity. A new
OWCP-5 form dated January 14, 2016 was provided.

4

loss compensation and expand the acceptance of her claim to include conditions of her upper and
lower extremities so that she may receive treatment for those conditions as well. Appellant
acknowledged that Dr. Memon had released her to her usual modified rural carrier assignment
with regard to her accepted low back claim of December 16, 2014. She argued, however, that she
was incapable of performing those job duties.
A telephonic hearing was held on November 16, 2016. During the hearing, appellant
testified that the modified assignment she had returned to for three days was her full-duty
assignment with accommodations. She asserted that the field nurse had threatened Dr. Memon so
that he would release her back to work. Appellant noted that she now used a cane, was receiving
social security disability benefits, and had applied for disability retirement.
Copies of evidence previously of record were resubmitted. In a December 7, 2016 letter,
B.M., an employing establishment Health and Resource Management Specialist, indicated that
Dr. Memon had released appellant to the duties of her modified rural carrier assignment on
January 14, 2016. This release to modified work was accomplished after Dr. Memon had
discussed the modified assignment in detail with the field nurse. B.M. indicated that the employing
establishment had provided modified work within the limitations of the treating physician and that
this work remained available.
On May 3, 2016 Dr. Memon reported that appellant underwent a functional capacity
evaluation (FCE), which demonstrated that she could not continue with her preinjury work. In a
May 16, 2016 report, he opined that she could return to work with restrictions of no prolonged
standing, sitting or walking. Dr. Memon indicated that appellant’s present disabilities were direct
results from her work-related injuries. He also stated that her FCE indicated that she did not
demonstrate the abilities to continue with her preinjury work duties. In a May 25, 2016 brief
prescription note, Dr. Memon stated that appellant was “unable to return to her prior position with
the employing establishment.”
A May 26, 2016 letter from the Social Security Administration indicated that appellant had
met the medical requirements for disability benefits as of July 7, 2015.
In a June 8, 2016 Form OWCP-5c, Dr. Memon indicated that appellant could only work
one third of the workday sitting, walking, standing and reaching, one-half to two-thirds of the
workday reaching with no more than half of the workday reaching above shoulder. He also
maintained that there were weight restrictions for pushing, pulling and lifting. Dr. Memon stated
that the restrictions were permanent.
By decision dated January 30, 2017, an OWCP hearing representative affirmed OWCP’s
termination of appellant’s wage-loss compensation, effective March 1, 2016. He found that the
weight of the medical evidence established that she was capable of returning to her modified work
which she had performed prior to her December 16, 2014 work injury.
On March 17, 2017 appellant requested reconsideration. She asserted that the modified
position she performed since 2010 was not within her current restrictions and physical capacity.
Duplicate copies of Dr. Memon’s work excuse notes dated May 25 and June 8, 2016 Form
OWCP-5c were submitted.
5

In a March 7, 2017 note, Dr. Memon stated that, since 2010, appellant had been unable to
perform the duties of her regular rural carrier position. As such, appellant was placed in a modified
rural carrier position. As of December 16, 2014, she was unable to perform her modified carrier
duties due to the recurrence of prior work injury symptoms. On March 1, 2016 appellant was
released to return to her modified rural carrier position. Dr. Memon indicated that this was not
within her permanent activity restrictions and appellant was placed on disability at that time. He
stated that the employing establishment had no positions compatible with her permanent
restrictions and that appellant was now receiving social security disability benefits.
On March 14, 2017 the employing establishment indicated that appellant’s modified job
offer remained available to her.
By decision dated March 27, 2017, OWCP denied appellant’s request for reconsideration.
It indicated that the evidence submitted in support of the request was either repetitious, immaterial
or of “negligible probative value” to warrant review of the January 30, 2017 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an employee
has disability causally related to her federal employment, it may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the employment.6
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective March 1, 2016, based on the opinions of Dr. Memon, appellant’s treating
physician.
OWCP accepted that on December 16, 2014 appellant sustained an aggravation of lumbar
degenerative disc disease. It terminated her wage-loss compensation, effective March 1, 2016, as
it found that the medical evidence from her attending physician indicated that she was capable of
performing the duties of a modified rural carrier, a position she had been performing since
December 17, 2010.
The record reflects that Dr. Memon was familiar with appellant’s work history and her
various medical conditions. Dr. Memon indicated that she continued to be treated regularly in his
office. In a January 14, 2016 work capacity form, he released appellant to work the duties of her
previous modified rural carrier position after reviewing a copy of the December 17, 2010 modified
assignment. Dr. Memon additionally indicated that she had reached maximum medical
5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

7

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

improvement. On January 21, 2016 he indicated that appellant could return to work with
restrictions of no prolonged standing, sitting or walking and, on February 11, 2016, added an
additional restriction of no frequent twisting or bending. Dr. Memon noted that these restrictions,
however, do not prevent her from performing the modified rural carrier position, as the activities
of sitting, standing, twisting, and bending are only intermittent. On February 25, 2016 he again
indicated that appellant could work per her December 17, 2010 modified rural carrier position.
The Board has held that the weight of a medical opinion is determined by the opportunity
for and thoroughness of examination, the accuracy and completeness of the physician’s knowledge
of the facts of the case, the medical history provided, the care of analysis manifested, and the
medical rationale expressed in support of stated conclusions.8
Dr. Memon’s reports were based on a complete factual and medical history. He performed
comprehensive evaluations and found that appellant’s accepted back conditions were no longer
disabling and that she had reached maximum medical improvement. Dr. Memon also reviewed
the December 17, 2010 modified rural carrier position in reaching his opinion that she could return
to her previous modified rural carrier position. His opinion is the only medical opinion which
addresses work capacity. Accordingly, Dr. Memon’s opinions carry the weight of the medical
evidence and establish that appellant was capable of performing the duties of her modified rural
carrier position as of March 1, 2016, a modified position which she had performed since
December 2010.9
Accordingly, OWCP properly terminated appellant’s wage-loss compensation, benefits
effective March 1, 2016.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
the claimant to establish that he or she has continuing disability after that date related to the
accepted injury.10 To establish causal relationship between an accepted condition and any
attendant disability claimed, an employee must submit rationalized medical evidence based on a
complete medical and factual background supporting such a causal relationship.11 Causal
relationship is a medical issue and the medical evidence required to establish causal relationship
is rationalized medical evidence.12

8

J.J., Docket No. 15-0475 (issued September 28, 2016).

9

L.M., Docket No. 10-1172 (issued February 2, 2011).

10

Manuel Gill, 52 ECAB 282 (2001).

11

R.D., Docket No. 16-0982 (issued December 20, 2016).

12

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

ANALYSIS -- ISSUE 2
Given the Board’s finding that OWCP properly terminated appellant’s wage-loss
compensation benefits, effective March 1, 2016, the burden shifted to appellant to establish that
she remained entitled to compensation after that date.13
The Board finds that appellant has not established any continuing disability on or after
March 1, 2016, the effective date of the termination of her wage-loss compensation, causally
related to the accepted December 16, 2014 employment injury.
The evidence received subsequent to OWCP’s termination of appellant’s wage-loss
compensation included a May 25, 2016 prescription note, in which Dr. Memon changed his
assessment of the working capabilities of appellant. Dr. Memon’s note stated that he now believed
appellant was unable to return to her prior position with the employing establishment. However,
he offered no reasoning for his changed opinion. In a June 8, 2016 Form OWCP-5c, Dr. Memon
again changed his opinion relative to appellant’s working capabilities finding that appellant could
work with more stringent restrictions. However, he offered no reasoned opinion, with objective
evidence, which explained how or why appellant was disabled from working her modified rural
carrier position due to her accepted back condition.14
A May 26, 2016 letter from the Social Security Administration indicated that appellant met
the medical requirements for disability benefits as of July 7, 2015. However, the Board has noted
that findings of other government agencies are not dispositive with regard to questions arising
under FECA.15
Thus, the Board finds that appellant has not established continuing residuals or disability
after March 1, 2016.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.16 Section 10.608(b) of OWCP’s regulations
13

J.P., Docket No. 16-1103 (issued November 25, 2016).

14

K.S., Docket No. 16-0401 (issued July 12, 2016).

15

Ernest J. Malagrida, 51 ECAB 287, 291 (2000).

16
20 C.F.R. § 10.606(b)(3); J.T., Docket No. 18-0087 (issued February 14, 2018); D.K., 59 ECAB 141 (2007);
Susan A. Filkins, 57 ECAB 630 (2006).

8

provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.17
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
On March 17, 2017 appellant requested reconsideration of OWCP’s January 30, 2017
decision, in which an OWCP hearing representative affirmed the termination of wage-loss
compensation, effective March 1, 2016.
Appellant asserted in her request for reconsideration that the modified rural carrier position
she had performed since 2010 was not within her current restrictions and physical capacity.
However, she did not identify any specific duty or duties of the job which exceeded her work
capacity. Furthermore, appellant’s opinion that her job exceeded her work capacity is not relevant
as it is primarily a medical determination.18 She, therefore, did not show that OWCP erroneously
applied or interpreted a specific point of law, nor did she advance a relevant legal argument not
previously considered by OWCP.19 As such, appellant was not entitled to a review of the merits
of her claim based on the first and second above-noted requirements under section 10.606(b)(3).20
A claimant may also be entitled to a merit review by submitting relevant and pertinent new
evidence. Appellant submitted duplicative copies of Dr. Memon’s work excuse notes dated
May 25, 2016, a June 8, 2016 Form OWCP-5c, and a June 30, 2015 treatment note which were all
previously of record. The Board has held that the submission of evidence which repeats or
duplicates evidence or argument already in the case record does not constitute a basis for reopening
a case.21
Appellant submitted a new report dated March 7, 2017 from Dr. Memon. Dr. Memon
noted that since 2010 appellant had been unable to perform the duties of her regular rural carrier
position and that she was placed in a modified carrier position. He noted the December 16, 2014
work injury and indicated, on March 1, 2016, that she was released back to her modified rural
carrier position. Dr. Memon opined that this was not within appellant’s permanent activity
restrictions and that she was placed on back on disability. However, he did not explain why
appellant was unable to perform the duties of the modified rural carrier position either on March 1,
2016 or currently due to her accepted back condition.22 Dr. Memon’s note, therefore, does not
17

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008); Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

18

See T.M., Docket No. 16-0065 (issued April 4, 2016); Kathy E. Murray, 55 ECAB 288, 290 (2001).

19

See J.F., Docket No. 16-1233 (issued November 23, 2016).

20

M.P., Docket No. 17-0653 (issued July 20, 2017); D’Wayne Avila, 57 ECAB 642 (2006).

21

R.H., Docket No. 17-0876 (issued November 21, 2017); Richard A. Neidert, 57 ECAB 474 (2006).

22

K.S., supra note 14.

9

address the particular issue involved and therefore does not constitute a basis for reopening a
case.23
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective March 1, 2016. The Board further finds that appellant has not met her
burden of proof to establish any continuing residuals or disability on or after March 1, 2016
causally related to the accepted December 16, 2014 employment injury. The Board also finds that
OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 27 and January 30, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 19, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

Supra note 20.

10

